DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Minseng Ahn on 2022 August 2.

The application has been amended as follows: 
Cancel claim 2
Amend claims 3, 4 and 5 to depend from claim 1
Amend claim 1 to include all the limitations of claim 2 as shown below:
1. A refrigerator comprising:
a cabinet having a storage compartment defined therein, the cabinet comprising a wall that defines at least a portion of the storage compartment;
a door configured to open and close at least a portion of the storage compartment;
a shelf configured to be detachably installed at the wall;
a light source disposed at the shelf and configured to illuminate an interior region of the storage compartment;
a power receiving coil that is electrically connected to the light source and is wound by a first number of turns in a circular or elliptical shape; 
a plurality of power transmitting coils that are vertically arranged on the wall and electrically connected to an external power supply, each of the plurality of power transmitting coils being configured to face the power receiving coil and wound by a second number of turns in a circular or elliptical shape, wherein the first number of turns of the power receiving coil is greater than the second number of turns of each of the plurality of power transmitting coils;
a door switch configured to detect whether the door is opened and closed; and
at least one processor configured to:
detect, by the door switch, that the door is open, and
based on a detection that the door has been open for at least a predetermined duration of time, cut off power supplied from the external power supply to the plurality of power transmitting coils.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record (WO2011143059A1) fails to teach or suggest a refrigerator including “at least one processor configured to:
detect, by the door switch, that the door is open, and
based on a detection that the door has been open for at least a predetermined duration of time, cut off power supplied from the external power supply to the plurality of power transmitting coils.”
Examiner notes that the prior art of record does teach sounding an alarm if a door has remained open for at least a predetermined duration of time, but does not teach cutting off power from the external power supply.
Additionally, Dam et al. ( US20120140440A1) teaches a refrigerator including a cabinet, shelves, lighting units on the shelves, primary coils and secondary coils inductively powered by the primary coils.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875